PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Balsiger et al. 
Application No. 16/566,174
Filed: September 10, 2019
For: COMPOUND HARMONIC GEARBOX CONFIGURED FOR CONTINUOUS OUTPUT ROTATION
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed March 28, 2022, to revive the above-identified application.

There is no indication that the petition is signed by a registered patent attorney or patent agent of record. However, in accordance with 37 CFR 1.34, the signature of T. David Bomzer appearing on the correspondence shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts.

The petition is GRANTED.

The application became abandoned for failure to timely submit corrected drawings in reply to the Notice of Allowability, mailed December 8, 2021, which set a period for reply of three (3) months. Accordingly, this application became abandoned on March 9, 2022. A Notice of Abandonment was mailed on March 25, 2022.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied: (1) the reply in the form of eight (8) sheets of replacement drawings; (2) the petition fee of $2,100; and (3 a proper statement of unintentional delay. 

The amendment to the drawings filed in response to the requirement made in the Notice of Allowability mailed December 8, 2022, was filed after payment of the issue fee and is considered an amendment filed under 37 CFR 1.312. Because the present petition is otherwise grantable, the requirements of 37 CFR 1.312 have been waived, and the amendment to the drawings has been accepted. 

The examiner has indicated that the corrected drawings filed on March 28, 2022, are sufficient.

This application is being referred to Office of Data Management for further processing into a patent.
	
Telephone inquiries concerning this decision should be directed to Ann Marie Ziegler at (571) 272-7151. 
	


/Andrea Smith /
Andrea Smith
Lead Paralegal Specialist, Office of Petitions